Name: Commission Regulation (EEC) No 3559/88 of 16 November 1988 correcting Commission Regulation (EEC) No 3400/88 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annes II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 11 . 88 Official Journal of the European Communities No L 311 /15 COMMISSION REGULATION (EEC) No 3559/88 of 16 November 1988 correcting Commission Regulation (EEC) No 3400/88 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annes II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3989/88 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 «n the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 November 1988 to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty were fixed by Commission Regulation (EEC) No 3400/88 0 ; Whereas a check has shown that the amounts in the Annex thereto do not correspond to the measures submitted for an opinion to the Management Committee ; whereas the Regulation in question should be corrected accordingly. Article 1 In the Annex to Regulation (EEC) No 3400/88 , under product code 1001 10 90, second indent, * 11,145' is replaced by ' 11,143'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (&lt;) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988 , p. 16 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (&lt;) OJ No L 197, 26. 7. 1988 , p. 30 . 0 OJ No L 299, 1 . 11 . 1988 , p. 49 .